Citation Nr: 0422179	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  98-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, and from January 1974 to August 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for tinnitus, bilateral hearing loss, a sleep 
disorder, and PTSD.  In a September 2000 decision, the Board 
denied service connection for left ear hearing loss.  Thus, 
this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's sleep disorder was not manifest during 
service nor is it related to service.  

3.  The veteran's right ear hearing loss, including 
sensorineural hearing loss, was not manifest during service, 
within one year of separation from service, nor is it related 
to service.  

4.  The veteran's tinnitus was not manifest during service 
nor is it related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304(f), 4.125 
(2003).

2.  A sleep disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2003).

3.  Right ear hearing loss was not incurred or aggravated in 
active service and an organic disease of the nervous system 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).  

4.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2003 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran has been provided 
proper process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The service medical records reveal that, in conjunction with 
his June 1965 enlistment examination, an audiological 
examination was conducted.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-5
0
LEFT
25
15
5
10
0

In conjunction with a September 1966 overseas enlistment 
examination, an audiological examination was conducted.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0

N/A
0

On August 16, 1967, the veteran reported nervousness.  On 
October 2, 1967, the veteran seemed nervous.  The veteran 
related that he had dizzy spells and was worried that he 
might have diabetes.  The veteran stated that he had a 10-
year history of nervousness which consisted mainly of having 
tremors and brief episodes of syncope.  The impression was 
anxiety.  On March 6, 1968, the veteran reported being 
nervous for 5 months.  At that time, he also related that he 
had a history of the problem while in Vietnam.  In addition, 
an examiner noted that the veteran had a few personal 
problems which had something to do with his nervousness, but 
in general, it was felt that there was nothing seriously 
wrong with this individual.  His personal difficulties were 
discussed.  He was placed on Librium.  

In conjunction with a May 1968 expiration of term of service 
(ETS) examination, an audiological examination was conducted.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
15
15
15
N/A
15

In conjunction with a January 1974 enlistment examination, an 
audiological examination was conducted.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
5
LEFT
10
5
5
5
5

On March 25, 1974, it was noted that the veteran had had a 
nervous problem in the Army after his Vietnam tour in 1967.  
He was seen by an Army psychiatrist, but nothing was done and 
he was released.  On examination, it was further noted that 
there did not seem to be any specific traumatic situation 
during service, but he had become less comfortable and more 
resentful as he ran into more difficulties in his day-to-day 
work in the area of supply.  The current impression was that 
of an inadequate personality with chronic tooth grinding.  On 
July 1, 1974, it was noted that the veteran should be 
considered for an administrative discharge.  

In conjunction with the August 1974 separation examination, 
an audiological examination was conducted.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
5
LEFT
15
5
5
5
10

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of tinnitus or a sleep 
disorder.  

Post-service, the veteran was hospitalized by VA from June 
1975 to August 1975.  The diagnoses were personality 
disorder, passive-aggressive personality and possible 
schizophrenia, pseudoneurotic type.  It was noted that the 
veteran had complained of nervousness during service.  The 
veteran denied having insomnia.  

In June 1976, the veteran was afforded a VA examination.  It 
was noted that the veteran had seen a psychiatrist during 
service.  The veteran indicated that during his first tour of 
service, he was responsible for several people in an 
ammunition plant which caused much tension in his life.  
Mental status examination was conducted and the current 
diagnosis was passive-dependent personality with neurotic 
reaction under stress.  The examiner indicated that 
inadequate personality, passive aggressive personality, and 
schizophrenic reaction, were not the current appropriate 
diagnoses.  

In October 1983, the veteran was afforded a VA psychological 
evaluation.  The diagnoses were borderline intellectual 
functioning, occupational problem, panic disorder.  It was 
noted that there was no personality disorder present.  

In January 1984, it was noted that the veteran had a history 
of adjustment and behavioral problems.  

In May 1986, the veteran was afforded a VA examination.  A 
mental status examination was conducted.  The examiner noted 
that the veteran had never been in a life-threatening 
situation.  He never came face to face with the enemy during 
service.  He did not have combat service.  The examiner 
concluded that the veteran did not meet the criteria for 
PTSD.  The examiner opined that the most appropriate 
diagnosis was anxiety neurosis with depression.  The examiner 
opined that anxiety and depression were related to service.  

In the early 1990's, the veteran was seen by G.S., M.D., for 
treatment of a tremor and a sleep disorder.  Also, in January 
1992, this physician noted that the veteran reported having 
mild tinnitus in his left ear.  The veteran also complained 
of dreams or nightmares.  

In October 1996, the veteran reported to a VA examiner that 
he wanted to be seen for his PTSD.  He was diagnosed as 
having a depressive disorder.  

In May 1997, the veteran was afforded a VA examination.  At 
that time, the veteran reported that while he was in Vietnam, 
he was attached to the ammunition depot at Bien Hoa which was 
attached to the 54th Ordinance.  He did not sustain any 
physical injury.  It was his job to issue ammunition.  While 
he was there, he related that the ammunition dump blew up.  
He was about 600 yards away.  The veteran admitted that he 
never engaged the enemy, but felt that he was under constant 
pressure.  The veteran related that there was another 
incident where he almost fell in a fire pit, but he did not.  
A mental status examination was conducted.  The impression 
was anxiety, very mild, with some degree of insomnia.  The 
anxiety did not seem to be related to Vietnam.  

In June 1997, the veteran was afforded an audiological 
examination.  The veteran related that in the 1960's he began 
to have tinnitus.  He still has tinnitus.  In addition, his 
right ear hearing has worsened.  The veteran reported having 
a history of noise exposure while in the Army in the 1960's 
and working at an ammunition dump.  In addition, while in the 
Navy, he related that his sleeping bunk was beneath the 
landing deck.  He had no ear protection.  In addition, he 
stated that he used firearms in both the Army and the Navy 
with no ear protection.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
20
LEFT
15
15
15
25
25


Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.

The examiner indicated that the veteran had bilateral 
sensorineural hearing loss in the high frequencies.  

On an audio-ear examination, also in June 1997, the veteran 
reported having tinnitus.  He also reported the same history 
as on the last examination.  The assessment was sloping 
sensorineural hearing loss.  The examiner stated that the 
pattern of hearing loss appeared to be consistent with very 
early noise induced permanent threshold shift with some age 
related factors as well.  The tinnitus was likely related to 
the hearing loss.  

A January 1997 VA record indicated that the veteran had 
diagnoses of PTSD, depression, and anxiety.  July 1998 
records reflected diagnoses of depression, anxiety, and 
obsessive-compulsive personality disorder.  He was also 
diagnosed as having major depression and anxiety disorder.  

The veteran was seen by from August to September 1998 at a VA 
hospital.  At that time, the veteran reported having a 
possible head injury while in the Army.  He reported having 
only 2 to 3 hours of sleep per night.  Mental status and 
physical examinations were conducted.  The assessments were 
depression-major depressive disorder, sleep disorder, and 
PTSD.  However, by the end of his hospitalization, the 
discharge diagnoses were generalized anxiety disorder, rule 
out PTSD, rule out dysthymia, rule out depression.  

In October 1998, lay statements were received.  Several of 
the veteran's co-workers indicated that the veteran appeared 
nervous at time and would get the shakes.  He would also get 
anxious.  The veteran's mother stated that after the veteran 
returned from Vietnam, he was nervous and had shaking of his 
hands.

May 2000 records revealed a diagnosis of major depression.  

In July 2002, the veteran was afforded a VA ear examination.  
The claims file was reviewed.  The veteran reported that he 
was exposed to noise exposure during service while working at 
an ammunition dump.  On the audiological, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
30
LEFT
20
25
20
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The examiner noted that the August 1974 audiogram revealed 
normal hearing in both ears.  The current evaluation revealed 
a mild sensorineural hearing loss in both ears with excellent 
word recognition in both ears.  The examiner stated that it 
was difficult to determine if the veteran's tinnitus was a 
result of his mild sensorineural hearing loss or was a side 
effect of numerous psychotropic medications.  The examiner 
opined that based on the record of normal hearing at 
discharge, it was not likely that the veteran's hearing loss 
and tinnitus were caused by noise exposure in the military.  

Thereafter, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) verified that on February 4, 1967, 
there was a violent attack at the Long Binh Ammunition Supply 
Depot.  Explosions were felt throughout the entire Long Binh 
area and shrapnel was projected up to 7 miles from the 
detonation point.  The veteran was stationed at Long Binh 
when this occurred.

In December 2002, the veteran was afforded a VA psychiatric 
examination.  The veteran's claims file was reviewed.  Mental 
status examination was conducted.  The examiner stated that 
the clinical interview used the Clinician-Administered PTSD 
Scale for the DSM-IV.  The veteran did not have the re-
experiencing of symptoms persistent enough to qualify as an 
endorsement of criterion B.  The veteran stated that he did 
not have unwanted memories of his stressor event.  He 
indicated that this happened about 35 years ago and that 
nothing really came to mind that happened.  In addition, he 
related that he did not recall the content of his dreams.  He 
did not have any flashbacks.  The veteran related that he did 
not feel safe while at the ammunition dump, but that this was 
not something that caused him current distress because he was 
not recalling this event unless someone talked about it.  He 
related that he grinded his teeth, but did not know that this 
had anything to do with service.  Because of his non-
endorsement of persistent re-experiencing of symptoms, the 
examiner did not continue to address the symptoms of PTSD 
because without this criterion B being endorsed, the veteran 
did not meet the diagnostic criteria of PTSD.  The veteran 
did not complain of PTSD symptoms on today's examination.  He 
did not appear to have significant avoidance or numbing 
symptoms either.  In fact, he did not complain of any 
psychological symptoms.  

The examiner concluded that the veteran did not have PTSD.  
It was the examiner's opinion that the veteran had long-
standing personality characteristics and did in the past 
suffer from some anxiety and depressive symptoms which seemed 
to be based on inadequate coping skills and external 
situational factors, as well as enduring personality traits 
and his coping mechanisms.  

In February 2004, the veteran was afforded another VA 
psychiatric examination to determine if a psychiatric 
disorder, other than PTSD, was present.  Mental status 
examination resulted in a diagnosis of rule out (consider) 
major depressive disorder.  The examiner stated that the 
veteran endorsed a sufficient number of symptoms to meet the 
criteria for major depressive disorder.  However, his account 
of constant depression for the past 36 years was not 
consistent with earlier evaluations.  Because of the 
inconsistencies, it was unclear whether the veteran actually 
suffered from major depressive disorder.  In addition, the 
veteran's sarcasm and uncooperativeness affected his 
evaluation.  The examiner indicated that due to the 
uncertainty about whether the veteran was responding honestly 
to questions, the diagnosis of major depressive disorder 
included the qualifier rule out, which meant that the 
diagnosis was under consideration and was not definitive.  
The examiner stated that he could not assign a definite 
diagnosis without resorting to conjecture.  



Analysis

Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran served during 
wartime, he did not serve in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including organic disease of the nervous system, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms and the lay persons are 
competent to report what they observed, none of these persons 
had medical expertise.  Therefore, none of them can provide 
opinions regarding diagnosis and causation.  

PTSD

At the outset, the Board notes that the only issue before the 
Board with regard to psychiatric impairment is service 
connection for PTSD.  The matter of service connection for 
psychiatric disability other than PTSD is not in appellate 
status.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, in order for 
service connection to be established, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is PTSD.  

The veteran has post-service diagnoses of PTSD.  A January 
1997 VA record indicated that the veteran had a diagnosis of 
PTSD, however, no explanation of the basis of that diagnosis 
was provided.  The veteran was hospitalized August to 
September 1998.  The initial diagnosis was PTSD.  However, by 
the end of his hospitalization, the discharge diagnoses were 
generalized anxiety disorder, rule out PTSD, rule out 
dysthymia, rule out depression.  

In order to clarify whether or not the veteran has PTSD, he 
was recently afforded a VA examination for that purpose in 
December 2002.  The examiner stated that the clinical 
interview used the Clinician-Administered PTSD Scale for the 
DSM-IV.  However, the veteran did not meet all of the 
criteria.  The veteran did not have the re-experiencing of 
symptoms persistent enough to qualify as an endorsement of 
criterion B.  The examiner explained why this was the case.  
The examiner stated that because of his non-endorsement of 
persistent re-experiencing of symptoms, the examiner did not 
continue to address the symptoms of PTSD because without this 
criterion B being endorsed, the veteran did not meet the 
diagnostic criteria of PTSD.  The veteran did not complain of 
PTSD symptoms on the examination.  He did not appear to have 
significant avoidance or numbing symptoms either.  In fact, 
he did not complain of any psychological symptoms.  The 
examiner concluded that the veteran did not have PTSD.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The January 1997 VA record which noted PTSD provided no 
explanation for that diagnosis.  The report provided no 
reasoning and did not identify an inservice stressor.  As 
such, this bare notation of PTSD is of little probative 
value.  The Court has recognized that a mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The later VA hospitalization report 
was not consistent.  Although there was an initial diagnosis, 
it was later concluded that the diagnosis needed to be ruled 
out.  This reflects that the examiner was unable to conclude 
that the veteran, at that time, met the criteria for PTSD.  
As such, although these medical records have some probative 
value, they are of less probative value that the subsequent 
December 2002 VA examination.  The December 2002 report was 
based on a review of the claims file and examination of the 
veteran.  The reasons and bases for the examiner's 
conclusions were set forth in detail.  The pertinent criteria 
of DSM-IV was discussed.  

The most probative evidence establishes that the veteran does 
not have PTSD, which is a required element for service 
connection.  38 C.F.R. § 3.304(f).  To the extent that there 
is a verified stressor during service, the Board points out 
that the denial of the veteran's claim is for lack of a 
current diagnosis of PTSD.  

The veteran is considered competent to state that he has 
symptomatology and his co-workers and mother are considered 
competent to state that he has observed such symptoms, but 
none of them is competent to render or provide a current 
diagnosis thereof.  See Espiritu, supra.  The most probative 
competent evidence establishes that the veteran does not have 
PTSD.  Absent a current diagnosis, service connection is not 
warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sleep Disorder

The veteran maintains that he has a sleep disorder which is 
related to service.  He is not competent to state the 
etiology of his sleep disorder.  See Espiritu.  

There are no complaints, findings, treatment, or diagnosis of 
a sleep disorder during service.  Post-service, the veteran 
was diagnosed as having a sleep disorder in the early 1990's.  
He has also been subsequently noted to have insomnia in 
relation to psychiatric diagnoses.  

A sleep disorder has not been shown to be present during 
service.  Thus, there was no chronic sleep disorder during 
service.  For over 16 years after his separation from 
service, there was no record of complaints, findings, 
treatment, or diagnosis of a sleep disorder.  In fact, when 
the veteran was hospitalized in June 1975, he denied having 
insomnia.  Thus, continuity of symptomatology was not shown 
after service.  In the early 1990's, the initial diagnosis of 
a sleep disorder was shown.  The veteran has had a sleep 
disorder/insomnia since that time.  

The competent evidence of record does not establish that his 
current sleep disorder/insomnia is related to service.  The 
veteran's sleep disorder was not manifest during service nor 
is it related to service.  His recent assertions of a sleep 
disorder since service are not credible.  

To the extent that a sleep disorder/insomnia is related to 
psychiatric impairment, the veteran is not service-connected 
for psychiatric impairment.  Thus, service connection may not 
be established on that basis.  See 38 C.F.R. § 3.310.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Right Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran maintains that he was exposed to loud noises 
during service when he was stationed at an ammunition dump, 
when his quarters were underneath a flight deck, and when he 
used firearms.  The veteran is competent to state that he 
heard loud noises during service.  He is not competent to 
state that they resulted in post-service diagnosis of right 
ear hearing loss.  See Espiritu.  

A review of the service medical records shows that the 
veteran did not have hearing loss disability as contemplated 
under 38 C.F.R. § 3.385 during service.  Post-service, 
hearing loss disability of the right ear as contemplated by 
38 C.F.R. § 3.385 is first shown in June 1997, many years 
after the veteran's separation from service.  On the June 
1997 examination, the examiner stated that the pattern of 
hearing loss appeared to be consistent with very early noise 
induced permanent threshold shift with some age related 
factors as well.  The examiner did not opine that current 
hearing loss disability of the right ear was related to 
service.  

In July 2002, the veteran was afforded a VA ear examination.  
The claims file was reviewed.  The examiner noted that the 
August 1974 audiogram revealed normal hearing in both ears.  
The current evaluation revealed a mild sensorineural hearing 
loss in both ears with excellent word recognition in both 
ears.  The examiner opined that based on the record of normal 
hearing at discharge, it was not likely that the veteran's 
right ear hearing loss caused by noise exposure in the 
military.  

In sum, neither hearing loss nor hearing loss disability of 
the right ear as contemplated under 38 C.F.R. § 3.385 was not 
demonstrated during service.  From 1974 to 1997, there was no 
record of complaints, findings, treatment, or diagnosis of 
hearing loss of the right ear.  Thus, continuity of 
symptomatology was not shown after service.  In June 1997, 
the initial diagnosis of hearing loss disability of the right 
ear as contemplated under 38 C.F.R. § 3.385 was shown.  The 
competent evidence of record shows that current hearing loss 
disability of the right ear is not related to service.  

Hearing loss disability of the right ear was not manifest 
during service or for many years thereafter.  The VA 
examiner's opinion is competent.  It is uncontradicted by any 
other competent opinion.  The Board is required to base its 
decisions on independent medical evidence rather than rely 
upon its own unsubstantiated medical opinions.  See Colvin.  
The veteran's assertion of hearing loss disability due to 
inservice noise exposure is not supported and is not 
competent.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.

Tinnitus

The veteran maintains that he has tinnitus which is related 
to service.  He is not competent to state the etiology of his 
tinnitus.  See Espiritu.  

There are no complaints, findings, treatment, or diagnosis of 
tinnitus during service.  Post-service, tinnitus was noted in 
January 1992.  On the June 1997 and July 2002 examinations, 
tinnitus continued to be diagnosed.  The VA examiners 
indicated that the veteran's tinnitus is related to his 
hearing loss and /or psychotropic medications, but it was not 
related to service.  

Tinnitus has not been shown to be present during service.  
Thus, there was no chronic tinnitus disability during 
service.  From 1974 to 1991, there was no record of 
complaints, findings, treatment, or diagnosis of tinnitus.  
Thus, continuity of symptomatology was not shown after 
service.  In 1992, the initial diagnosis of tinnitus was 
shown.  Tinnitus has continued to be shown thereafter.  The 
competent evidence of record shows that current tinnitus is 
not related to service.  

Tinnitus was not manifest during service or for many years 
thereafter.  The VA examiners' opinions are competent.  They 
are uncontradicted by any other competent opinion.  The Board 
is required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin.  To the extent that tinnitus 
may have resulted from hearing loss or psychiatric 
impairment, the veteran is not service-connected for hearing 
loss or psychiatric impairment.  Thus, service connection may 
not be established on that basis.  See 38 C.F.R. § 3.310.  To 
the extent that the veteran was briefly prescribed Librium 
during service, no professional has attributed the veteran's 
tinnitus to his brief use of medication.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


ORDER

Service connection for PTSD is denied.  

Service connection for a sleep disorder is denied.  

Service connection for right ear hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



